CERCONE, Judge,
dissenting:
I respectfully dissent. The trial court may properly have dismissed appellant’s post-verdict motions while he was at large. Commonwealth v. Bordean, 256 Pa.Superior Ct. 125, 389 A.2d 633 (1978). However, the court did not formally *509dismiss those motions until after he was apprehended. My review of the case law leaves me to conclude that, despite Commonwealth v. Lewis, 300 Pa.Superior Ct. 191, 446 A.2d 295 (1982), the weight of authority distinguishes between dismissal of post-verdict motions while a defendant is a fugitive and after apprehension. Such a dismissal in the former case is proper; in the latter case, it is not. See Commonwealth v. Galloway, 460 Pa. 309, 333 A.2d 741 (1975); Commonwealth v. Albert, 260 Pa.Superior Ct. 20, 393 A.2d 991 (1978); Commonwealth v. Borden, 256 Pa.Superior Ct. 125, 389 A.2d 633 (1978); Commonwealth v. Harrison, 289 Pa.Superior Ct. 126, 432 A.2d 1083 (1981). And see, generally Commonwealth v. Passaro, 504 Pa. 611, 476 A.2d 346 (1984).
As Judge Wieand explained the distinction in his Dissent to Commonwealth v. Lewis, supra,
The reason for this distinction becomes more readily apparent if we consider the hypothetical situation in which an escapee is re-captured within a few hours of his escape. Such a defendant, in my judgment, could not properly be held to have forfeited the right to obtain a judicial review of post-verdict motions pending at the time of his escape. It is not the period during which the escape continues that is controlling, however. Rather, it is whether post-verdict motions have been dismissed during the period in which the defendant was outside the custody and control of the court which is determinative. Commonwealth v. Lewis, supra, 300 Pa.Superior Ct. at 196-97, 446 A.2d at 297-98.
Although the lower court’s written comments of record on the issuance of the instant bench warrants can be read as implying that he considered appellant’s post-verdict motions to be waived, the fact is that they were not actually dismissed until two and one-half weeks after he was apprehended.
Because I am of the opinion the court abused its discretion in refusing to consider appellant’s post-verdict motions after he had been returned to the power and control of the *510court, I would remand this case to the trial court for a consideration of the merits.